Citation Nr: 1007375	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee disability 
to include as secondary to the service-connected left knee 
disability.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In addition to the right knee, the Veteran appealed to the 
Board three other claims. In a statement in January 2007, the 
Veteran withdrew from his appeal the claim of service 
connection for a right hip disability, and the RO granted 
service connection for a spastic colon and for residuals of 
malaria in rating decisions of May 2006 and May 2008, 
respectively.  Therefore, the only remaining claim on appeal 
for the Board's consideration is service connection for a 
right knee disability.  

In a statement in December 2008, the Veteran indicated that 
he no longer desired a hearing before a Veterans Law Judge.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was afforded VA examinations in May 2003, in 
April 2006, and in April 2008.  The VA examinations are 
insufficient decide the claim of service connection on the 
basis of aggravation and additional evidentiary development 
under the duty to assist, 38 C.F.R. § 3.159(c)(4), is needed.  



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance regarding 
service connection for a right knee 
disability on a secondary basis, 
including aggravation of a nonservice-
connected disability by a service-
connected disability. 

2.  Arrange for the Veteran's file to 
be returned to the VA examiner who 
conducted the VA examination in April 
2008 for an addendum opinion as to 
whether it is at least as likely as not 
that any current right knee disability 
is aggravated by the service-connected 
left knee disability.  

If the VA examiner is unavailable, 
afforded the Veteran another 
examination to address the question of 
aggravation.  The claims file should be 
made available to the examiner for 
review.

In either event, in formulating the 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation. 

Also, the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms. 


3.  After completing the above 
development, adjudicate the claim of 
service connection for a right knee 
disability to include as secondary to 
the service-connected left knee 
disability.  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

